  Case 3:20-mj-00014-MAM Document 1 Filed 01/27/20 Page 1 of 10 PageID #: 1



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             CENTRAL DIVISION



 IN THE MATTER OF THE SEARCH OF: OR: 3^^"vv^ r W
 The person or body of Jamie Lee             SEARCH WARRANT
 Johnson, a/k/^ Jamie Lee Fallis, to
 include saliva, cheek skin samples, and
  DNA

TO;   SPECIAL AGENT DAN          P. MEYER        AND   ANY       AUTHORIZED   LAW
ENFORCEMENT OFFICER OF THE UNITED STATES

      An Application having been made before me by Dan P. Meyer, who has
reason to believe that on the person or body of Jamie Lee Johnson, a/k/a Jamie

Lee Fallis, there is now concealed certain evidence namely: saliva, cheek skin

samples, and DNA, which is property which constitutes evidence of the
                      t




commission of a criminal offense, contraband, the fruits of crime, or things

otherwise criminally possessed, or property designed or intended for use or

which is or has been used as the means of committing a criminal offense,

concerning a violation of 18 U.S.C. § 2241(a).               1
                                                             I
      I find that the application and affidavit of Dan,P. Meyer, hereinafter

incorporated by this reference, establish probable cause to search and seize the
                                                             I



property.                                                    ■




                                                                 Cc'
   Case 3:20-mj-00014-MAM Document 1 Filed 01/27/20 Page 2 of 10 PageID #: 2




       YOU ARE COMMANDED to execute this warrant on or before

                                  (not to exceed 14 days)

       [p in the daytime - 6:00 a.m. to 10:00 p.m.
                                                                I



       □ at any time in the day or night as I find reasonable cause has been

■ established.

       Unless delayed notice is authorized below, you inust give a copy of the

 warrant and a receipt for the property taken to the person from whom, or from

 whose premises, the property was taken, or leave the copy and receipt at. the

 place where the property was taken.

       The officer executing this warrant, or an officer present during the

 execution of the warrant, must prepare an inventory as required by law and

 promptly return this warrant and inventory to Mark A. Moreno, United States

 Magistrate Judge, or his designee.

       □ I find that immediate notification may have an adverse result listed in

 18 U.S.C. § 2705 (except for delay of trial), and authorize the officer executing

 this warrant to delay notice to the person who, or whose property, will be

 searched or seized,      □ for          days (not to exceed 30).

                          □ until, the facts justifying, the later specific date of



                                      at Pierre, South Dakota
. Date and Time Issue



                                       MARK A. MORENO
                                       United States Magistrate Judge
      Case 3:20-mj-00014-MAM Document 1 Filed 01/27/20 Page 3 of 10 PageID #: 3




                                        RETURN

Case no.:             Date and time warrant          Copy of warrant and inventory left
                      executed:                      with:




Inventory made in the presence of:



Inventory of the property taken and name of any person(s) seized:




                                     CERTIFICATION



I declare under penalty of perjury that this inventory is correct and was returned along
with the original warrant to the designated clerk of courts.


Dan P. Meyer
Special Agent
Bureau of Indian Affairs
 Case 3:20-mj-00014-MAM Document 1 Filed 01/27/20 Page 4 of 10 PageID #: 4




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                              CENTRAL DIVISION



  IN THE MATTER OF THE SEARCH OF:             CR: 5:^          -1 ^
  The person or body of Jamie Lee             APPLICATION FOR
  Johnson, a/k/a Jamie Lee Fallis, to         SEARCH WARRANT
  include saliva, cheek skin samples, and
  DNA



      I, Dan P. Meyer, being duly sworn depose and say:

      I am a Special Agent with the Bureau ofIndian Affairs (BIA)in Lower Brule,

South Dakota, and have reason to believe that the person or body of Jamie Lee

Johnson, a/k/a Jamie Lee Fallis, there is now concealed certain property,

namely: saliva, cheek skin samples, and DNA, which I believe is property

constituting evidence of the commission of a criminal offense, contraband, the

fruits of crime, or things otherwise criminally possessed, or property designed or

intended for use or which is or has been used as the means of committing a

criminal offense, concerning a violation of 18 U.S.C. § 2241(a).

      The facts to support a finding of Probable Cause are contained in my

Affidavit filed herewith, and attached hereto and incorporated by this reference.


      Dated this 27th day of January 2020.



                                            Dan  p. Meyer
                                              an P

                                            Special Agent
                                            Bureau of Indian Affairs
Case 3:20-mj-00014-MAM Document 1 Filed 01/27/20 Page 5 of 10 PageID #: 5




     Sworn to before me, and subscribed in my presence on the 27th day of
January 2020, at Pierre, South Dakota.




                                         MARK A. MORENO
                                         United States Magistrate Judge
  Case 3:20-mj-00014-MAM Document 1 Filed 01/27/20 Page 6 of 10 PageID #: 6




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                             CENTRAL DIVISION



  IN THE MATTER OF THE SEARCH OF:        : CR 3:po-vv^-.
  The person or body of Jamie Lee            AFFIDAVIT IN SUPPORT OF
  Johnson, a/k/a Jamie Lee Fallis, to        SEARCH WARRANT
  include saliva, cheek skin samples, and    APPLICATION
  DNA



STATE OF SOUTH DAKOTA          )
                               )
COUNTY OF LYMAN                )

      I, Dan P. Meyer, being first duly sworn upon oath, depose and state as
follows:


      1.   I am employed as a Special Agent (SA) of the United States

Department of Interior, Bureau of Indian Affairs (BIA), Office of Justice Services

(OJS), Criminal Investigations Division since September of 2015. I previously
worked for the BIA as a Police Officer from May of 2012 to September of 2015. I
have also been a Detective for the Department of Defense at the Great Lakes

Naval Station from August 2000 to May of 2012, a Police Officer at the same

location from 1997 to 2000, a Police Officer for the Department of Veterans
Affairs from May 1992 to May 1997 in Lincoln, Nebraska and North Chicago,
Illinois. I began my career as US Army Militaiy Police from 1983 to June 1986
when I was honorably discharged. I graduated from the US Army Military Police
Course, Fort McClellan, Alabama, the Department of Veterans Affairs Basic

Police Training in North Little Rock,Arkansas, Land Management Police Training
at the Law Enforcement Training Center in Artesia, New Mexico, and the DOI
  Case 3:20-mj-00014-MAM Document 1 Filed 01/27/20 Page 7 of 10 PageID #: 7




 Investigator Training Program at the Federal Law Enforcement Training Center
in Glynco, Georgia, am a certified Criminal Investigator in the State of Illinois.
Throughout my 30 years of law enforcement experience, I have attended
numerous training related to, but not limited to, the investigation of aggravated
sexual abuse, se^al abuse, and sexu^^; qontact of persons. Currently, I am
                                           '' '


charged with investigating criminal violations on federal and Indian lands on the

Lower Brule Sioux Indian ReseiVation in hcc(l)tdknce to 25 U.S.C. § 2803.
      2.    This Affidavit is made in support pf an application under Rule 41 of

the Federal Rules of Criminal Procedure for a warrant to search the person or
body of Jamie Johnson, to include saliva, cheek skin samples, and DNA.
     3.      As set forth below, there is probable cause to believe that on the

body of Jamie Lee Johnson, a/k/a Jamie Lee Fallis, there exist fruits,
instrumentalities, and evidence of the offense of activities relating to Sexual
Abuse, in violation of 18 U.S.C. § 2241(a) including saliva, check skin samples,
and DNA,

      4.    This Affidavit is based on knowledge and information I received from

an interview of Adeline Renee Skunk on September 15, 2019, at the Sanford

Chamberlain Medical Center in Chamberlain, South Dakota, and other

investigation that has taken place. I have spoken to other law enforcement

officials, and other interested individuals about this investigation, and have read
reports concerning the progress of the investigation. The statements contained

in this Affidavit are based on information that has been provided to me directly
or indirectly by witnesses and other law enforcement officers. The information
  Case 3:20-mj-00014-MAM Document 1 Filed 01/27/20 Page 8 of 10 PageID #: 8




 and conclusions expressed are also based upon my own experience and training
 as a law enforcement officer, and my personal involvement and knowledge gained
 during the course of this investigation.

       5.    This Affidavit is intended to show only that there is sufficient
 probable cause for:the requested warrant and does not set forth all of my
 knowledge about this matter.

                   ! ''         PROBABLE CAUSE
       6.   On September 15,2019,1 received information from Conway Betone,
Police Officer, BIA OJS, Lower Brule Agency, stating that Adeline Skunk(Skunk)
told him that Jamie Lee Johnson, a/k/a Jamie Lee Fallis, (Johnson) raped her
and the ambulance was transporting her to Sanford Chamberlain.

       7.   I responded to Sanford Chamberlain at 300 South Byron, Lower
Brule, SD. Contact was made with Skunk who disclosed she had been the victim
of a sexual assault by of Johnson at her residence of 93 Pretty Head, Lower
Brule, SD. I then went to the nursing station, interviewed Nurse Practitioner
Kayla Shepherd, and collected a sexual assault kit and her S.A.N.E. report."
      8.    Later in the day on September 15, 2019, I interviewed Johnson, who
was under arrest pursuant to a tribal warrant, at the Lower Brule Detention

Center. Johnson stated that he and Skunk had been drinking earlier in the
evening and Skunk asked him to walk her home and had consensual sex upon
arriving.

      9.    On September 16, 2019,1 carried the sexual assault examination kit

to Sanford Chamberlain Medical Center and logged the kit into evidence. That
        Case 3:20-mj-00014-MAM Document 1 Filed 01/27/20 Page 9 of 10 PageID #: 9




      same day, I submitted the sexual assault examination kit to the South,Dakota
      Forensic Laboratoiy for analysis.

            10. On October 31, 2019, I received and reviewed a South Dakota

      Forensic Laboratory Report that indicated the presence of semen was detected
i ' p ■) in the evidence submitted and a DNA profile was developed. The South Dakota
    i Forensic Laboratory indicated that they had made a preliminary match of the
 ? ' ^'DNA profile, based upon information contained in the CODIS database,
      indicating the DNA profile was a match to Johnson. The Laboratory has
      requested a known sample of DNA from Johnson in order to confirm the

     preliminary match.

           11.   Based upon my training and experience,I am aware that evidence in

      the form of Deoxyribonucleic Acid (DNA) is contained in the head hair, skin,
     blood, and saliva in human bodies. These head hairs, saliva, blood, and other
     substances can be tested for DNA. Hair samples or DNA samples recovered from
     the body can be tested against known samples of a particular donor.

                                      CONCLUSION

          12.    Based upon my training and experience and the information
    contained in this Affidavit, Ihave reason to believe that, on the person or body of
    Jamie Lee Johnson, to include saliva, cheek skin samples, and DNA, will contain
    necessary DNA specimens which then can be compared to any DNA found during
    the sexual assault investigation. The items sought to be collected from the body
    of Jamie Lee Johnson, a/k/a Jamie Lee Fallis, will be considered items of
 Case 3:20-mj-00014-MAM Document 1 Filed 01/27/20 Page 10 of 10 PageID #: 10




evidence of the crime of Aggravated Sexual Abuse in violation of Title 18, United
States Code § 2241(a).

      13.   I, therefore, respectfully request a search warrant be issued to search

the person or body of Jamie Lee Johnson, a/k/a Jamie Lee Fallis, and the seizure
and search of the items to include saliva, cheek skin samples, and DNA.
      Dated this 27th day of January 2020.

                                                      (f-
                                            Dan P. Meyer
                                            Special Agent
                                            Bureau of Indian Affairs

      Sworn to before me and subscribed in my presence,


                                     Pierre, South Dakota



                                     United States Magistrate Judge
                                     Mark A. Moreno
